Citation Nr: 0032553	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  94-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1946, from August 1948 to July 1965, and from June 
1968 to December 1970.  The veteran's widow is the appellant 
in this appeal.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
the cause of the veteran's death.

The case was previously before the Board in June 1997, when 
it was remanded for further development.  The requested 
development has been accomplished to the extent necessary.  
The Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1993.

2.  At the time of his death, the veteran was service 
connected for a fracture of the 12th dorsal vertebrae, 
evaluated as 10 percent disabling; a fracture of the 10th 
rib, evaluated as noncompensable; and prostatitis, evaluated 
as noncompensable.

3.  The immediate cause of the veteran's death was squamous 
cell carcinoma of the rectum with liver metastases.  
Malnutrition and depression were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

3.  The medical evidence does not establish that the service-
connected fracture of the 12th dorsal vertebrae, fracture of 
the 10th rib, or prostatitis caused, or contributed 
substantially or materially to cause, the veteran's death.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.  Cancer of the rectum is not among the disorders listed in 
38 C.F.R. § 3.309(e).

6.  The veteran was exposed to ionizing radiation during 
active service.

7.  Cancer of the rectum is among the diseases included in 
the list of "radiogenic diseases" in 38 C.F.R. § 3.311.

8.  The medical evidence does not establish that cancer of 
the rectum was the result of a disease contracted or injury 
sustained during active duty, including exposure to ionizing 
radiation or any exposure to Agent Orange.

9.  The veteran was not diagnosed as having PTSD.

10.  The medical evidence does not establish that 
malnutrition or any psychiatric disorder, including 
depression, was the result of a disease contracted or injury 
sustained during active duty.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

As noted above, the veteran served on active duty from 
September 1943 to December 1946, from August 1948 to July 
1965, and from June 1968 to December 1970.  He served in the 
Republic of Vietnam during the Vietnam era.  His service 
personnel records further show that he served as a chemical 
staff specialist at Fort Hood, Texas, from 1954 to 1955 and 
at Fort Knox, Kentucky, in 1958.  Associated with the claims 
file is a record of his exposure to ionizing radiation, e.g. 
DD Form 1141.

The veteran's service medical records disclose no complaints 
or findings of cancer.  Examination of the anus and rectum 
was normal in December 1946, May 1960, April 1963, February 
1965, March 1968, October 1968, and October 1970.  In 
February 1965, October 1968, and October 1970, when asked if 
he had ever worked with a radioactive substance, the veteran 
responded that he worked with "Cobalt 60" as a chemical 
staff specialist.  His total exposure over three years was 
reportedly  "90 R."  In October 1968, the examiner noted no 
sequelae as a result of the radioactive substance.

The veteran's service medical records are also negative for 
any complaints or findings of a psychiatric disorder or 
malnutrition.  In May 1945, the veteran was diagnosed as 
having only irritability and emotional instability.  
Psychiatric examination was negative in December 1946, May 
1960, April 1963, February 1965, March 1968, October 1968, 
and October 1970.  

Post-service treatment records of the veteran dated from 1985 
to 1988 from the William Beaumont Army Medical Center show 
that he was treated for, inter alia, peptic ulcer disease.

The veteran was examined by VA in September and October 1991.  
On examination of the rectum, there were no masses.  Stool 
was heme negative.

In November 1992, the veteran claimed entitlement to service 
connection for rectal cancer.  The RO wrote to the veteran in 
September 1993 and requested that he furnish specific 
information concerning his claimed exposure to ionizing 
radiation and treatment for any related disorders.

In conjunction with his claim, the veteran indicated that 
during service he served as a chemical staff specialist at 
Frenchman Flats in New Mexico while stationed at Fort Hood, 
Texas, in 1949, which was  1/4  mile from ground zero for 
testing.  He further stated that he served with chemical 
warfare schools in Kessler, Mississippi, in 1946 and as an 
instructor at fifth quarters at Fort Hood in 1949 and Far 
East Command at Camp Gifu, Japan, from 1951 to 1953.  At 
Frenchman Flats, he wore a impenetrable suit with a badge and 
a gas mask, as bombs exploded in the air.  His job was to 
read the badges of the men in the test area as bombs were 
dropped, moving closer and closer to ground zero.

The RO obtained the veteran's VA treatment records.  These 
records showed findings of an anterior rectal mass extending 
to approximately 10 centimeters in October 1992.  Colonoscopy 
showed the presence of the rectal mass, which was biopsied.  
The biopsy revealed poorly differentiated squamous carcinoma 
of the rectum.  It appeared to be entirely within the 
retrovesical pouch.  There was also a 10-centimeter mass 
within the right hepatic lobe.  Computed tomography (CT) scan 
showed metastasis to the liver, consistent with a 
gastrointestinal tract metastases.  The veteran was treated 
with radiation and chemotherapy.

During hospitalization at the VA Medical Center (VAMC) in 
Alexandria, Louisiana, in November 1992, the veteran was 
diagnosed as having colon carcinoma, status post radiation 
therapy and chemotherapy.  However, this diagnosis was 
crossed out and changed to rectal carcinoma.

VA treatment records showed that the veteran denied any 
anxiety or depression in November 1992.  Sigmoidoscopy in 
December 1992 revealed no masses of the colon.  The veteran 
was diagnosed as having cancer of the colon in January 1993.  
The VA records contain occasional notations of cancer of the 
colon, but the veteran was primarily diagnosed as having 
cancer of the rectum.

Upon VA rectum and anus examination in March 1993, the 
examiner noted that the veteran was first diagnosed as having 
squamous cell carcinoma of the rectum in October 1992, 
confirmed by biopsy.  A CAT (computed axial tomography) scan 
revealed multiple metastases in the liver.  The examiner 
diagnosed squamous cell carcinoma of the rectum with distant 
metastases, Stage D.  Sigmoidoscopy revealed that the most 
likely diagnosis for the veteran's colonic inflammation was 
radiation-induced colitis.  

Squamous cell carcinoma of the rectum was also diagnosed on 
VA spine examination in March 1993.  During VA 
hospitalization from June to July 1993, the veteran was 
diagnosed as having rectal cancer with metastasis to the 
liver.   

During VA hospitalization from October to November 1993, the 
veteran was evaluated by psychiatry for hallucinations.  The 
examiner diagnosed organic mental syndrome, paraneoplastic 
syndrome with psychiatric symptoms.  On psychological 
evaluation, the veteran was diagnosed as having delirium, 
possibly associated with current disease status.  The veteran 
died during hospitalization in November 1993.  Pertinent 
diagnoses included squamous cell carcinoma of the rectum with 
liver metastases, malnutrition, and depression.

The death certificate listed squamous cell carcinoma of the 
rectum with liver metastases as the immediate cause of the 
veteran's death.  Malnutrition and depression were listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause.

During the veteran's lifetime, he was service connected for a 
fracture of the 12th dorsal vertebrae, evaluated as 10 
percent disabling; a fracture of the 10th rib, evaluated as 
noncompensable; and prostatitis, evaluated as noncompensable.

The appellant claimed entitlement to service connection for 
the cause of the veteran's death in January 1994.  The RO 
denied the claim in February 1994, and the appellant appealed 
to the Board.  She contends that the veteran was exposed to 
ionizing radiation and Agent Orange during service and that 
the cancer that was responsible for his death was due to this 
exposure.  She also argues that the veteran suffered from 
service-connected post traumatic stress disorder (PTSD) and 
depression which caused his death.

In July 1994, in response to a request by the RO, the 
Department of the Army, U.S. Army Ionizing Radiation 
Dosimetry Center, reported that research of the dosimetry 
file failed to reveal any records of external exposure to 
ionizing radiation for the veteran.  In August 1994, the 
National Personnel Records Center (NPRC) reported that the 
veteran had fire-related service and reports of radiation 
exposure were not available.

In May 1995, the RO wrote to the appellant and advised her to 
provide evidence showing that the veteran was diagnosed as 
having PTSD and that PTSD caused or contributed to his 
squamous cell carcinoma of the rectum with liver metastases.  
She responded that the veteran did not seek treatment for 
PTSD, but that she lived with his symptoms, i.e., nightmares, 
flashbacks, and mood swings.

The RO in April 1996 referred the case to the VA Compensation 
and Pension Service Director (designee of VA Under Secretary 
for Benefits) who then forwarded the claim to the VA Under 
Secretary for Health for review with a memorandum noting the 
dose estimate for the veteran, the diagnosis of rectal cancer 
in 1992, and the veteran's age at exposure.  An April 1996 
opinion of Chief Public Health and Environmental Hazards 
Officer (a physician designee of the VA Under Secretary for 
Health) indicated that the veteran's DD 1141 forms were 
somewhat unclear, but appeared to show a total dosage of 110 
mR, or 0.110 rad.  It was not possible for the office to 
provide an independent dose estimate.  The doctor further 
stated that the CIRRPC Science Panel Report Number 6, 1988, 
did not provide screening doses for rectal cancer and that a 
statistically significant increase for rectal cancer had been 
found only after extremely high radiation therapy doses 
(e.g., thousands of rads).  Citation to a medical text was 
provided as support for the opinion.  In light of the above, 
the doctor concluded that it was highly unlikely that the 
veteran's rectal cancer could be attributed to exposure to 
ionizing radiation in service.

A letter from the VA Compensation and Pension Service 
Director dated May 1996, indicated that after review of the 
record and the medical opinion, that there was no reasonable 
possibility that the veteran's disability was the result of 
radiation exposure.

In September 1999, the RO obtained a VA medical opinion 
concerning the original site of the veteran's cancer.  The 
examiner indicated that he extensively reviewed the claims 
file and that there was no clinical evidence of cancer of the 
colon, but that there was well-established clinical evidence 
of squamous cell carcinoma of the rectum with liver 
metastasis.  The examiner further stated that the confusion 
in terminology may be due to the rectum sometimes being 
considered as a portion of the entire colon.


II.  Legal analysis

A.  Duty to assist; General

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  The appellant has been 
notified of the information necessary to substantiate her 
claim by means of letters from the RO, (supplemental) 
statements of the case that provided notice of applicable 
regulations and the reasons and bases for the denial, and by 
the Board's prior Remand.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103).  

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
requested and received the veteran's service medical records 
and VA treatment records.  Also of record are his treatment 
records from the Beaumont Army Medical Center.  There is no 
indication of any additional records which the RO failed to 
obtain.  Further, the RO obtained an appropriate VA opinion 
concerning the appellant's claim in 1999.  The Board 
concludes that no further assistance to the appellant is 
required to comply with the duty to assist.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2000).

The appellant does not contend, nor does the evidence of 
record show, that any of the veteran's service-connected 
disabilities, i.e., a fracture of the 12th dorsal vertebrae, 
a fracture of the 10th rib, or prostatitis, caused his death.  
There are no medical opinions of record relating any of these 
conditions to the veteran's death.  
Rather, the appellant claims entitlement to service 
connection for the cause of the veteran's death on other 
bases, as discussed below.


B.  Agent Orange exposure
 
The appellant contends that the veteran was exposed to Agent 
Orange during service and that the cancer that was 
responsible for his death was due to this exposure.  

Service connection may be established for a disability based 
on different legal theories of entitlement including on a 
"direct" basis (38 U.S.C.A. § 1110, 1131 (West Supp. 2000); 
38 C.F.R. §§ 3.303(a), 3.304 (2000)) and based on legal 
"presumptions" of service incurrence of certain diseases.  
38 U.S.C.A. §§ 1112, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307, 3.309 (2000).  Establishing direct service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for certain chronic diseases, specified by 
law and including malignant tumors, may be established on a 
presumptive basis by showing that the specific disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).  

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000).  The 
presumption is a rebuttable one.  38 C.F.R. § 3.307(d) 
(2000).  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest after separation from 
service, subject to certain periods of time for certain 
diseases, the veteran would have been presumed to have been 
exposed to an herbicide agent and the disease could have been 
service connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (2000).  

The records show that the veteran was initially diagnosed as 
having cancer of the rectum in October 1992 and that he died 
as a result of this condition in November 1993.  Although 
there are notations of cancer of the colon of record, this 
finding is not supported by diagnostic testing, including 
biopsy and colonoscopy.  More importantly, in September 1999 
a VA doctor extensively reviewed the claims file and found no 
clinical evidence of cancer of the colon.  The doctor 
indicated that the confusion in terminology was due to the 
rectum sometimes being considered as a portion of the entire 
colon.     

Cancer of the rectum (the primary site of the veteran's 
cancer) is not among the disorders listed in 38 C.F.R. 
§ 3.309(e).  The veteran's cancer was limited to the rectum, 
with metastasis to the liver.  There is no presumption of 
service connection for cancer of the rectum based on exposure 
to Agent Orange under the law governing VA compensation 
benefits.  Without a presumptive disease, the presumption of 
in-service exposure to an herbicide agent is not applicable 
and the appellant must provide evidence of exposure to Agent 
Orange in service.  See McCartt v. West, 12 Vet. App. 164 
(1999) (both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent).  The Board therefore considers the issue to be 
whether service connection was warranted for the veteran's 
cancer of the rectum on a direct basis, including as 
secondary to Agent Orange exposure in service.  Combee v. 
Brown, 34 F.3d 1039, 1040 (1994).

The first evidence of record showing the presence of cancer 
of the rectum is dated in 1992, many years following the 
veteran's separation from service.  The record lacks evidence 
of a nexus, or link, between cancer of the rectum and the 
veteran's active service.  There are no medical opinions or 
other competent evidence contained in any of the veteran's 
post-service medical records relating any cancer of the 
rectum or to any in-service disease or injury, including any 
Agent Orange exposure.  There is also no medical evidence in 
the record at all tending to show that chronic cancer of the 
rectum was present during active service or within the first 
post-service year.  

Any contentions by the appellant that the veteran's cancer of 
the rectum was somehow related to active service, including 
Agent Orange exposure, are not competent.  She is not shown 
to be possessed of the medical credentials requisite to 
offering a competent medical opinion as to causation and/or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the evidence of record fails to establish a 
basis for service connection for the cause of the veteran's 
death on this basis.


C.  Radiation exposure

The appellant contends that the veteran was exposed to 
ionizing radiation during service and that the cancer that 
was responsible for his death was due to this exposure.  As 
noted above, the record shows that the veteran was initially 
diagnosed as having cancer of the rectum in October 1992.  
Evidence of record does not establish that he had cancer of 
the colon. 

In Ramey v. Brown, 9 Vet. App. 40 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that service connection for 
diseases which are claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  First, there are certain types of cancer 
which will be presumptively service connected under the of 
38 U.S.C.A. § 1112(c) (West Supp. 2000); 38 C.F.R. 
§ 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection (detailed above) 
can be established, as held by the Court of Appeals for the 
Federal Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  This third route is, then, actually just another 
way of showing direct service connection but with certain 
added assistance by the Secretary in developing the facts 
pertinent to the claim.  See 38 C.F.R. § 3.311(f) (requiring 
that service-connection determination after § 3.311 claim 
development be made under "generally applicable" VA 
adjudication provisions set forth in part 3 of title 38, Code 
of Federal Regulations).  Hilkert v. West, 11 Vet. App. 284 
(1998).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service-connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are:  leukemia (other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), and bronchiolo-alveolar carcinoma.

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
or another nation); (2) occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 11, 1946; and (3) internment 
as a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces.  38 U.S.C.A. § 1112(c)(3) (West Supp. 
2000); 38 C.F.R. § 3.309(d)(3)(ii) (2000). 

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2000).  The provisions of 38 C.F.R. § 3.311(b) 
do not provide presumptive service connection for radiogenic 
diseases.  Rather, they outline a procedure to be followed in 
adjudicating a claim for such diseases. 

Here, the evidence of record fails to establish a basis for 
presumptive service connection for cancer of the rectum 
secondary to ionizing radiation exposure in accordance with 
the provisions of 38 U.S.C.A. § 1112(c)(2) and 38 C.F.R. 
§ 3.309(d).  The appellant's claim under this regulation must 
fail because she has presented no competent medical evidence 
that the veteran had any of the diseases listed as specific 
to radiation-exposed veterans.  38 U.S.C.A. § 1112(c)(2) and 
38 C.F.R. § 3.309(d).  

The evidence of record also does not establish that cancer of 
the rectum may be service connected secondary to ionizing 
radiation exposure according to 38 C.F.R. § 3.311 or on a 
direct basis.  Cancer of the rectum is among the diseases 
included in the list of "radiogenic diseases" in 38 C.F.R. 
§ 3.311.  The evidence of record also shows that the veteran 
was exposed to ionizing radiation during service. 

The provisions of 38 C.F.R. § 3.311 provide special 
assistance to appellants with radiation diseases in proving 
their claims.  In this case that assistance has been provided 
to the appellant in proving this claim.  However, the expert 
medical opinions obtained in accordance with § 3.311 were to 
the effect that the veteran's carcinoma of the rectum was 
unrelated to radiation exposure in service.

Under § 3.311(e) (2000), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert v. West, 12 Vet. App. 145 (1999), (en banc), the 
Court held, in essence, that the paragraph (e) (§ 3.311(e)) 
factors must be considered in adjudicating a § 3.311 case but 
that each of the factors need not be discussed or explicitly 
referred to in writing for the regulation to function 
logically.  Thus, the Board may rely upon the VA Compensation 
and Pension (C&P) Service Director (designee of VA Under 
Secretary for Benefits) response, dated in May 1996, that 
followed the VA medical opinion dated in April 1996, that 
relied on published scientific or medical evidence and 
discussed the factors dispositive of the claim based on 
ionizing radiation exposure.

The VA medical opinion in 1996 found that it was unlikely the 
veteran's rectal cancer could be attributed to exposure to 
ionizing radiation in service.  The VA Compensation and 
Pension Service Director concurred with the conclusion 
reached and in so doing relied on probative evidence that 
considered the relevant factors and emphasized those 
dispositive of the claim based upon exposure to ionizing 
radiation.

In the instant case, the Board finds that the only evidence 
of record of a relationship  between the veteran's carcinoma 
of the rectum and his active service is the appellant's 
assertions.  There is no indication in the record that she 
has any professional medical training or expertise to render 
her competent to make such medical opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Although the veteran had a diagnosis of carcinoma of the 
rectum, and evidence of in-service exposure to radiation, 
there is no competent medical evidence establishing a nexus 
between the diagnosed disability and the veteran's in-service 
radiation exposure or any other incident of service.  The 
veteran's service medical records are negative for any 
evidence of cancer, and there is no indication that this 
condition had its onset during service or the first post-
service year.  There is nothing in the evidence of record 
which connects the veteran's cancer of the rectum to active 
service.  Rather, the medical evidence of record refutes such 
a finding.


D.  PTSD and depression

The appellant further argues that the veteran suffered from 
service-connected post traumatic stress disorder (PTSD) and 
depression which caused his death.  However, there is no 
competent evidence in the present case showing that the 
veteran was diagnosed as having PTSD during his lifetime.  
The appellant's belief that the veteran had PTSD, no matter 
how sincere, is insufficient.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran was diagnosed as having depression in November 
1993, at the time of his death.  Depression was listed on his 
death certificate as a condition contributing to death.  
However, there is no evidence of record relating depression, 
or any other psychiatric disorder, to the veteran's active 
service.  There are no medical opinions or other competent 
evidence contained in any of the veteran's post-service 
medical records relating depression or any other psychiatric 
disorder to any in-service disease or injury.  Rather, the 
delirium diagnosed in 1993 was associated with veteran's 
current disease status, i.e., cancer of the rectum.  There is 
also no medical evidence in the record at all tending to show 
that a chronic psychiatric disorder was present during active 
service, or if a psychosis, within the first post-service 
year.  38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2000).  

Malnutrition was also listed on the veteran's death 
certificate as a condition contributing to death.  Service 
medical records are negative for any evidence of 
malnutrition.  Likewise, there is no indication that this 
condition had its onset during active service.  There is no 
medical evidence relating malnutrition, first diagnosed in 
1993, to any in-service finding or event.


E.  Conclusion

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
Board concludes that the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is not 
for application.  38 C.F.R. §§ 3.102, 4.3 (2000).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 

